Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 9/7/2021, have been fully considered and reviewed by the examiner.  The examiner notes amendments to claims 1.  Claims 1-19 remain pending with claims 14-19 withdrawn from consideration as directed towards a non-elected invention.

Response to Arguments
Applicant's arguments filed 9/7/2021 have been fully considered but they are not persuasive as they are directed to newly added claim requirements that are specifically addressed herein.
As for the added claim requirement, the examiner notes the Tzeng, at 0014, specifically discloses the graphene layer may be formed directly on the surface of the substrate or may be transferred onto the substrate after formation and therefore reasonably makes obvious using a technique that does not comprise a step of transferring the graphene film on the substrate.  In other words, because Tzeng discloses either transferring or direct deposition without transferring, using either technique would have been obvious as predictable.   Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.
	The mere fact that the prior art discloses examples that are related to transferring does not negate the entire disclosure that encompasses direct deposition on the substrate.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).
	Applicants argue the present invention distinguishes from Tzeng because it does not require transferring; however, as noted above, Tzeng does not require transferring and therefore this alleged distinction is not persuasive.
	Applicant’s arguments relative to Holzer and Hong are noted but not persuasive as it’s the combination of references that suggest the claimed invention.  Please note that the test of obviousness is not an express suggestion of the claimed invention in any or all references, but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them (In re Rosselet, 146 USPQ 183).
	All other applicant’s arguments are deemed moot as not supported by any factual evidence or are not commensurate in scope with the broadly drafted claim requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20160340777 by Tzeng et al. taken collectively with US Patent 5925413 by Holzer et al. alone or with US Patent Application Publication 20130187097 by Hong et al.
Tzeng discloses a method of diamond nucleation (title), comprising the following steps: providing a substrate and forming a metal layer on a surface of the substrate (0017), wherein the metal layer comprises a catalyst and a transitional metal (0017), wherein the transitional metal is tungsten, molybdenum (0017) 
providing a reaction chamber and disposing the substrate with the metal layer formed thereon in the reaction chamber (0014, 0019-0022);  
providing a gas mixture in the reaction chamber, wherein the gas mixture includes a carbon-containing gas and hydrogen gas (0019);  

causing the graphene layer to react with the transitional metal and the gas mixture of the hydrogen gas and the carbon-containing gas to form diamond nuclei on the metal layer at a border between the graphene layer and the metal layer (0019, 0057). 
Tzeng discloses a transition metal and Tungsten, but fails to disclose the copper or nickel.  However, Hozler, also forming a diamond layer on a substrate discloses transition metal substrate for such include W, Mo, Cu or alloys therefore (column 5, lines 14-35) and therefore modification of Tzeng (which discloses W or Mo) to use a W-Cu layer would have been obvious as predictable.  
As for the reaction for the formation of graphene, the examiner additionally notes that Tzeng discloses that the graphene is formed on the surface of the substrate by any method commonly use in the art.  The examiner cites here Hong, which discloses graphene vapor deposition using methane and hydrogen (as taught by Tzeng) and discloses such directly deposited on layers that include Cu, W or combinations thereof as a metal catalyst layer (0057, 0059-0067) and therefore taking the references collectively and all that is known to one of ordinary skill in the art, it would have been obvious to  one of ordinary skill in the art to use the known method to deposit the graphene on the W-Cu layer as Hong discloses this known method would be predictable. 
Tzeng, at 0014, specifically discloses the graphene layer may be formed directly on the surface of the substrate or may be transferred onto the substrate after formation and therefore KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.
Claim 2:  Tzeng discloses no diamond seed is disposed on the substrate nor on the graphene layer (0007). 
 	Claim 3:  Tzeng discloses no negative bias is externally applied to the substrate (0007). 
 Claim 4:  Hong disclose PECVD of graphene and using this would have been obvious as predictable method of graphene deposition (0050-0067).
Claim 5:  Tzeng discloses plasma is formed in the reaction chamber and the diamond nuclei are formed by plasma enhanced chemical vapor deposition. (0007)
Claim 6:  Tzeng discloses a continuous film (0007, 0057, claim 13).  Additionally, Hozler discloses forming a diamond layer by further causing the gas mixture of the hydrogen gas and the carbon-containing gas to react and form a diamond film from the diamond nuclei (paragraph bridging column 3-4) and therefore forming a diamond layer would have been obvious to provide a diamond layer 
 	Claims 7-8:  Tzeng discloses the hydrocarbon gas is methane (see Tzeng at 0019).
	Claim 9:  Tzeng discloses argon (0007).  

	Claim 13:  Tzeng discloses silicon, silicon dioxide or wafer as claimed (0012).
   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID P TUROCY/Primary Examiner, Art Unit 1718